Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pishko (US 20030175824 A1).
Regarding Claim 1, Pishko discloses a method of preparing a patterned hydrogel adherent to a solid support (paragraph 0039-0040), including exposing a hydrogel precursor solution to a pattern of light to induce formation of a patterned hydrogel and bonding with the solid support (paragraph 0040), wherein the solid support is placed on top and in contact with the hydrogel precursor solution for light exposure (paragraph 0040) and the light is applied to the hydrogel precursor solution through the pattern towards the solid support (paragraph 0040).
Regarding Claim 2, Pishko discloses that the hydrogel precursor solution is contained in a device secured to a surface where the pattern of light transmits (paragraph 0016 and Fig. 6).
Regarding Claim 3, Pishko discloses that the pattern is formed of a photomask (paragraph 0040 and Fig. 6).
Regarding Claim 4, Pishko discloses that the hydrogel precursor solution comprises a solute with multiple acrylate functional groups (“PEG-diacrylate”, paragraph 0040). Multiple methacrylate function group solutes are also suitable (“PEG-dimethacrylate”, paragraph 0014).
Regarding Claim 5, Pishko discloses that the hydrogel precursor solution comprises poly(ethylene glycol) diacrylate (paragraph 0040). Pishko also discloses that poly(ethylene glycol) dimethacrylate is a suitable solute for the hydrogel precursor solution (paragraph 0014).
Regarding Claim 6, Pishko discloses that the solid support can be made from glass, silicon, plastic, rubber, ceramic, or any combinations thereof (paragraph 0013). Pishko also discloses that the surface of the support is modified with an organosilane to create surface-tethered methacrylate groups capable of covalent bonding with the hydrogel during photopolymerization (paragraph 0039).
Regarding Claim 7, Pishko discloses that the solid support may be made of glass, silicon, plastic, rubber, ceramic, or any combinations thereof (paragraph 0013).
Regarding Claim 9, Pishko discloses the preparation of microfluidic networks, which act as a device to contain the hydrogel precursor solution (paragraph 0052-0053). Pishko further discloses that SU-8 negative photoresist is used to create the molds for said microfluidic networks (paragraph 0053). This device can be secured to a photomask (paragraph 0055).
Regarding Claim 10, Pishko discloses that the patterned hydrogel is an array of microchannels (paragraph 0016) and/or microwells (Fig. 1).
Regarding Claim 11, Pishko discloses that the patterned hydrogel forms a microfluidic device (paragraph 0011 and 0052-0053).
Regarding Claim 12, Pishko discloses that the thickness of the patterned hydrogel can be controlled via the spin-coating rates and that a thickness greater than 20 microns can be produced (paragraph 0042).
Regarding Claim 13, Pishko discloses that the height of the patterned hydrogel is typically between 1 micron and 100 micron and the width is between 1 micron and 1000 micron (paragraph 0010).
Regarding Claim 19, Pishko discloses a patterned hydrogel adherent to a solid support (paragraph 0039-0040), wherein said hydrogel is in an array of microwells, microchannels, or a 
Regarding Claim 20, Pishko discloses that the solid support can be made from glass, silicon, plastic, ceramic, or any combinations thereof (paragraph 0013).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pishko (US 20030175824 A1) in view of Blakely (US 20120202263 A1).
Regarding Claim 8, Pishko is silent in regards to the use of coverslips as the solid support. Blakely teaches the polymerization of hydrogels onto methacrylate-functionalized coverslips, which results in the hydrogel being covalently linked to the coverslip (paragraph 0069). Pishko and Blakely are analogous art because both pertain to hydrogels. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the coverslips taught by Blakely as the support in the method disclosed by Pishko because covalently bonding the hydrogel to a coverslip simplifies microscopy imaging of the hydrogels when inoculated with cells (Blakely, paragraph 0069).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pishko (US 20030175824 A1) in view of Beck (US 20090280182 A1).
Regarding Claim 14, Pishko discloses photomasks of any desired pattern (paragraph 0017) which transmit light through the exposed regions (paragraph 0040). Pishko also discloses a device (microfluidic network, paragraph 0052-0053) of at least 20 microns in height (“depth of the microchannel is fixed to about 50 micron”, paragraph 0059) for securing to the photomask (paragraph 0055). Pishko further discloses a hydrogel precursor solution containing one or more photopolymerizable solutes (“PEG-DA”, paragraph 0040) and a solid support comprising one or more acrylate or methacrylate functional groups (paragraph 0039). Combined, these features can form a pattern hydrogel adherent to a solid support (paragraph 0039-0040). However, Pishko does not disclose the combination of these features in a kit for making patterned hydrogels adherent to a solid support. Beck teaches kits comprising hydrogels used to treat wounds (Beck, paragraph 0148). These kits may comprise pre-sized or pre-shaped hydrogels, or they may contain a generically sized hydrogel that can be customized (Beck, paragraph 0148). Pishko and Beck are analogous art because both pertain to hydrogels. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to combine the aforementioned features disclosed by Pishko into a kit, as taught by Beck, because providing a kit allows end user to customize the size or shape (or pattern) of the hydrogel to suit the end-user’s need for a particular application (see Beck, paragraph 0148).
Regarding Claim 15, Pishko discloses that the hydrogel precursor solution comprises poly(ethylene glycol) diacrylate (paragraph 0040). Pishko also discloses that poly(ethylene glycol) dimethacrylate is a suitable solute for the hydrogel precursor solution (paragraph 0014).
Regarding Claim 16, Pishko discloses the preparation of microfluidic networks, which act as a device to contain the hydrogel precursor solution (paragraph 0052-0053). Pishko further discloses that SU-8 negative photoresist is used to create the molds for said microfluidic networks (paragraph 0053). This device can be secured to a photomask (paragraph 0055).
Regarding Claim 17, Pishko discloses that the solid support may be made of glass, silicon, plastic, rubber, ceramic, or any combinations thereof (paragraph 0013).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pishko (US 20030175824 A1) in view of Beck (US 20090280182 A1) as applied to claim 14 above, and further in view of Blakely (US 20120202263 A1).
Regarding Claim 18, Pishko and Beck are silent in regards to the solid support being a coverslip. However, Blakely teaches the polymerization of hydrogels onto methacrylate-functionalized coverslips, which results in the hydrogel being covalently linked to the coverslip (paragraph 0069). Pishko, Beck, and Blakely are analogous art because they all pertain to hydrogels. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the coverslips taught by Blakely as the support for the kits to make patterned hydrogels as disclosed by Pishko (modified to include the teachings of Beck) because covalently bonding the hydrogel to a coverslip simplifies microscopy imaging of the hydrogels when inoculated with cells (Blakely, paragraph 0069).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/14/2022